MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           Dec 02 2015, 7:46 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
A. Taylor                                               Gregory F. Zoeller
Hammond, Indiana                                        Attorney General of Indiana
                                                        Kyle Hunter
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

A. Taylor,                                              December 2, 2015
Appellant,                                              Court of Appeals Case No.
                                                        45A03-1506-PL-816
        v.                                              Appeal from the Lake Superior
                                                        Court
Indiana Bureau of Motor                                 The Honorable Elizabeth F.
Vehicles, State of Indiana,                             Tavitas, Special Judge
Gerald B. Coleman as                                    Trial Court Cause Nos.
Commissioner of the Bureau of                           45D11-0506-PL-74,
Motor Vehicles                                          45D03-1407-PL-3
Appellee.




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1506-PL-816 |December 2, 2015         Page 1 of 6
                                                Case Summary
[1]   In 2002, Appellant A. Taylor brought suit against Appellees the Indiana Bureau

      of Motor Vehicles (“the BMV”), the State of Indiana (“the State”), and

      Commissioner of the BMV, Gerald Coleman. The case involved the renewal of

      Taylor’s driver’s license. On April 8, 2014, the trial court issued a final order

      resolving all pending issues. Taylor filed a motion to correct error. The

      presiding trial court judge subsequently recused herself from the case and a new

      special judge was appointed. Approximately a year later, the special judge held

      a hearing to determine the status of the case and found that the April 8, 2014

      order resolved all issues before the court and that the motion to correct error

      was denied pursuant to Indiana Trial Rule 53.3. In his pro se appeal, Taylor

      raises several issues regarding the manner in which the special judge was

      appointed and argues that the special judge did not have the authority to

      preside over the case. We affirm.



                                 Facts and Procedural History
[2]   Between 2002 and 2006, Taylor was involved in litigation with Appellees

      apparently involving the renewal of Taylor’s driver’s license.1 On February 9,

      2005, judgment was entered in favor of Taylor. On March 16, 2005, Taylor

      filed a motion for contempt against the BMV for failure to comply with the




      1
          The record provided is unclear as to the nature of the substantive issue or issues underlying this case.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1506-PL-816 |December 2, 2015                   Page 2 of 6
      judgment. The trial court ordered the BMV to comply with the judgment but

      did not impose sanctions. On April 21, 2005, Taylor filed a notice with the

      Indiana Supreme Court requesting disqualification of the trial court judge,

      Judge Diane Schneider, which the Supreme Court denied. On May 31, 2005,

      Judge Schneider recused herself and ordered that in the event the parties could

      not agree on a special judge, Judge Jeffrey Dywan would be appointed. The

      case was transferred to Judge Dywan on June 20, 2005.


[3]   On July 28, 2005, Taylor filed a second motion for contempt and sanctions.

      After a hearing on the motion, the trial court denied Taylor’s request for

      contempt and sanctions. Taylor unsuccessfully appealed the trial court’s denial

      of his motion.


[4]   On June 18, 2013, Taylor again filed a motion for contempt and sanctions.2 In

      the time since Taylor’s previous filings, Judge Dywan had retired and Judge

      Schneider had assumed Judge Dywan’s docket. Because Judge Schneider had

      previously presided over and recused herself from the case, she did not accept

      jurisdiction over the case and instead appointed Special Judge Sheila Moss. On

      December 13, 2013, Taylor filed a complaint against Judge Moss with the

      Indiana Supreme Court and subsequently filed a motion requesting the




      2
        It appears from the docket sheet that Taylor may have had a new issue with the renewal of his driver’s
      license. However, as stated above, the specific substantive issues raised by Taylor are unclear in the record.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1506-PL-816 |December 2, 2015               Page 3 of 6
      appointment of a new special judge. The Supreme Court declined to withdraw

      Judge Moss from the case.


[5]   On April 8, 2014, the trial court denied Taylor’s pending June 18, 2013, motion

      for contempt and sanctions and gave Taylor ten days to submit a letter to the

      BMV requesting an administrative hearing. On May 12, 2014, Taylor filed a

      motion to correct error. On July 7, 2014, Judge Moss recused herself from the

      case in an order explaining that “[g]iven the recent filings by [Taylor], it has

      become apparent that [Taylor] no longer has confidence in the competence and

      ability of the current Special Judge herein; and The Court finds there are no

      motions currently pending in this matter.” Appellant’s App. p. 3. On July 7,

      2014, Taylor filed a motion to vacate and rescind Judge Moss’s order of recusal.

      Because the parties failed to agree to a new special judge, the trial court

      appointed Judge Elizabeth Tavitas as special judge.


[6]   On February 23, 2015, Taylor filed with the Indiana Supreme Court a praecipe

      for withdrawal of Special Judge Tavitas, which was denied. On April 28, 2015,

      the trial court held a status hearing and issued an order in which it found as

      follows:

              3. Based upon the Court’s review of the file, and the State’s
              representations confirming what the Court has determined, the
              Order of April 8, 2014 regarding the merits of the case resolved
              all issues before the Court.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1506-PL-816 |December 2, 2015   Page 4 of 6
               4. Plaintiff subsequently filed a Motion to Correct Errors which
               Motion is deemed DENIED based upon Trial Rule 53.3[3].
               Plaintiff’s remedy was to file an appeal. Plaintiff failed to file.
               Accordingly, this matter is concluded.

               5. The Court finds that any motions filed subsequent to the Order
               of April 8, 2014 are stricken for the reason that the matter was
               concluded and there is no relief that can be granted. This cause
               is hereby disposed based upon the Order of April 8, 2014.

      Appellant’s App. p. 20. On May 28, 2015, Taylor filed a motion to correct

      error which was denied by the trial court on June 2, 2015.



                                    Discussion and Decision
[7]   Taylor appeals the trial court’s April 28, 2015 order; however, Taylor does not

      raise any claims of error regarding that order. Instead, Taylor raises several

      issues regarding the process of special judge appointment and notice thereof.

      Taylor argues that (1) Judge Schneider was not allowed to appoint Judge Moss

      because Judge Schneider had previously recused herself from the case, (2) Judge

      Moss improperly recused herself, (3) Judge Moss erred by failing to properly

      appoint a new special judge upon her recusal, (4) Judge Tavitas was improperly




      3
        “In the event a court fails for forty-five (45) days to set a Motion to Correct Error for hearing, or fails to rule
      on a Motion to Correct Error within thirty (30) days after it was heard or forty-five (45) days after it was filed,
      if no hearing is required, the pending Motion to Correct Error shall be deemed denied. Any appeal shall be
      initiated by filing the notice of appeal under Appellate Rule 9(A) within thirty (30) days after the Motion to
      Correct Error is deemed denied.” Ind. Trial Rule 53.3.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1506-PL-816 |December 2, 2015                    Page 5 of 6
      appointed and so all orders issued by her are invalid, and (5) Taylor did not

      receive proper notice of the appointment of Judge Tavitas.


[8]   Once again, Taylor has made no argument that there was any error in the trial

      court’s April 28, 2015; rather, he argues only that Judge Tavitas did not have

      proper authority to act as special judge. As noted in the trial court’s April 28,

      2015 order, the trial court had resolved all substantive issues in its April 8, 2014

      order after which Taylor filed a motion to correct error on May 12, 2014.

      Pursuant to Trial Rule 53.3, Taylor’s motion to correct error was denied on

      June 26, 2014, forty-five days after the motion was filed. Following the denial

      of his motion to correct error, Taylor had thirty days to file an appeal, which he

      did not do. See Ind. Trial Rule 53.3. Accordingly, Taylor has waived his ability

      to appeal all arguments regarding decisions or actions of the trial court which

      occurred prior to the April 8, 2014 order. Because Taylor does not allege any

      error with the trial court’s April 28, 2015 order, that order is affirmed.


[9]   The judgment of the trial court is affirmed.


      Baker, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1506-PL-816 |December 2, 2015   Page 6 of 6